EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Laabs on 3/4/2021.
The application has been amended as follows: 
	As per claim 1, line 8, after “a protector comprising a body comprising cavity” insert --the body comprising a lateral opening into the cavity, the lateral opening extending an entire length of the protector,---
	As per claim 1, line 12 after “the rotatable member” insert --, wherein a distance between the axis and a second end of the protector is greater than the distance between the axis and the outer periphery of the rotatable member---
Cancel claims 4 and 15.
	As per claim 17, line 3 after “a first rotatable member;” insert --arranged to rotate about an axis;---  
	As per claim 17, line 14 after “a low friction material” insert-- a distance between the axis and a first end of the protector being less than a distance between the axis and an outer periphery of the rotatable member and wherein a distance between the axis and a second end of the protector is greater than the distance between the axis and the outer periphery of the rotatable member---  
		As per claim 16 “the archery bow of claim 15” change to “the archery bow of claim 1”

The following is an examiner’s statement of reasons for allowance: the closes prior art to Bower, Andrews and Wright, alone or in combination does not disclose an archery bow having a brace condition and a drawn condition comprising a riser and first and second limbs each supporting a rotatable member, a rotatable member arranged to rotate about an axis, a bowstring attached to the rotatable member, a cable attached to the rotatable member and a cable protector, the protector’s body comprising cavity and a lateral opening into the cavity, the lateral opening extending an entire length of the protector; the cable segment extending through the cavity, the protector body supported only by the cable segment, a portion of the body located between the cable segment and the rotatable member, and wherein a distance between the axis and a first end of the protector being less than a distance between the axis and an outer periphery of the rotatable member and a distance between the axis and a second end of the protector is greater than the distance between the axis and the outer periphery of the rotatable member, as require by at least claims 1 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.K/Examiner, Art Unit 3711                                                                                        3/4/2021  

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711